*726OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the case remitted to that Court for consideration of the facts (see CPL 470.25 [2] [d]; 470.40 [2] [b]).
“Before proceeding in defendant’s absence, the court should . . . ma[ke] inquiry and recite[ ] on the record the facts and reasons it relied upon in determining that defendant’s absence was deliberate” (People v Brooks, 75 NY2d 898, 899 [1990]). Here, the trial court properly inquired into defendant’s absence and reasonably determined — based on the court’s own observation as well as defense counsel’s explanation — that defendant had deliberately left the courthouse shortly before announcement of the jury verdict.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
Order reversed, etc.